Case 1:19-cr-00099-DKW Document 142 Filed 08/07/20 Page 1 of 3     PageID #: 772




THOMAS M. OTAKE               #7622
THOMAS M. OTAKE AAL, ALC
841 Bishop Street, Suite 2201
Honolulu, Hawai`i 96813
Telephone: (808) 523-3325
E-mail: thomas@otakelaw.com

LYNN E. PANAGAKOS             #7696
841 Bishop Street, Suite 2201
Honolulu, Hawai`i 96813
Telephone: (808) 542-9943
E-mail: lynnpanagakos@yahoo.com

MICHAEL N. BURT
LAW OFFICE OF MICHAEL BURT
1000 Brannan Street, Suite 400
San Francisco, California 94103-4888
Telephone: (415) 522-1508
Email: mb@michaelburtlaw.com

Attorneys for Defendant
MICHAEL J. MISKE, JR.

                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI`I

UNITED STATES OF AMERICA,                 CR. NO. 19-00099-DKW-1

                        Plaintiff,        CERTIFICATE OF COMPLIANCE RE
                                          DEFENDANT MICHAEL J. MISKE,
      vs.                                 JR.’S MEMORANDUM IN
                                          OPPOSITION TO GOVERNMENT’S
MICHAEL J. MISKE, JR.,               (01) MOTION TO DETAIN MICHAEL J.
                                          MISKE, JR. FILED AUGUST 7, 2020
                  Defendant.              [DKT. NO. 141]; CERTIFICATE OF
                                          SERVICE
Case 1:19-cr-00099-DKW Document 142 Filed 08/07/20 Page 2 of 3          PageID #: 773




                   CERTIFICATE OF COMPLIANCE RE
         DEFENDANT MICHAEL J. MISKE, JR.’S MEMORANDUM IN
          OPPOSITION TO GOVERNMENT’S MOTION TO DETAIN
        MICHAEL J. MISKE, JR. FILED AUGUST 7, 2020 [DKT. NO. 141]

         Pursuant to District of Hawaii Local Rule 7.4, undersigned counsel for

Defendant MICHAEL J. MISKE, JR., hereby certifies that Docket No. 141,

“Defendant Michael J. Miske, Jr.’s Memorandum in Opposition to Government’s

Motion to Detain Michael J. Miske, Jr.”, filed August 7, 2020, complies with the

applicable word limit of 6,250. In reliance on the word count of the word

processing system used to produce the document, undersigned counsel hereby

certifies that the word count is 6,177 using Times New Roman font at the 14 font

size.

         DATED: Honolulu, Hawai`i, August 7, 2020.

                                                /s/ Lynn E. Panagakos
                                               LYNN E. PANAGAKOS
                                                 Attorney for Defendant
                                                 MICHAEL J. MISKE, JR. (01)
Case 1:19-cr-00099-DKW Document 142 Filed 08/07/20 Page 3 of 3          PageID #: 774




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI`I

 UNITED STATES OF AMERICA,                 CR. NO. 19-00099-DKW-1

                    Plaintiff,             CERTIFICATE OF SERVICE

       vs.

 MICHAEL J. MISKE, JR.,
 (01)

                    Defendant.


                         CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the attached was duly

served upon the following parties as set forth below:

 Served Electronically through CM/ECF:

 MICHAEL NAMMAR                            Michael.Nammar@usdoj.gov
 MICAH SMITH                               Micah.Smith@usdoj.gov
 MARK A. INCIONG                           Mark.Inciong@usdoj.gov
  Assistant U.S. Attorneys
 Attorney for
 UNITED STATES OF AMERICA

      DATED: Honolulu, Hawai`i, August 7, 2020.

                                              /s/ Lynn E. Panagakos
                                             LYNN E. PANAGAKOS
                                               Attorney for Defendant
                                               MICHAEL J. MISKE, JR.
